TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00461-CV



                                      In re Freddrick Smith


                      ORIGINAL PROCEEDING FROM HARRIS COUNTY



                             MEMORANDUM OPINION


                Relator Freddrick Smith, an inmate proceeding pro se, has filed a petition for

writ of mandamus with this Court, asking us to order the Texas Court of Criminal Appeals and the

351st Judicial District Court of Harris County to act on Smith’s application for writ of habeas

corpus. This Court’s mandamus jurisdiction is expressly limited to: (1) writs against a district court

judge or county court judge in this Court’s district, and (2) all writs necessary to enforce our

jurisdiction.1 Harris County is not in this Court’s district, and no writ is necessary to enforce our

jurisdiction here.2 Additionally, we do not have any jurisdiction over the Texas Court of Criminal




       1
           See Tex. Gov’t Code § 22.221.
       2
           See id. § 22.201(d).
Appeals,3 which has exclusive jurisdiction to review matters relating to post-conviction relief from

final felony convictions.4 We dismiss Smith’s petition for want of jurisdiction.



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Rose

Filed: August 1, 2014




       3
          See Tex. Const. art. V, § 6; see also Lambert v. State, No. 03-12-00530-CR, 2012 Tex.
App. LEXIS 7121, at *1-2 (Tex. App.—Austin Aug. 23, 2012, no pet.) (mem. op., not designated
for publication).
       4
        See Tex. Code Crim. Proc. art. 11.07; Padieu v. Court of Appeals of Tex., Fifth Dist.,
392 S.W.3d 115, 117 (Tex. Crim. App. 2013) (per curiam).

                                                 2